Citation Nr: 0703198	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from March 10, 1998 to 
April 25, 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 10, 1998 to 
April 25, 2000.  The veteran was discharged on April 25, 
2000, with 2 years, 1 month, and 16 days of service.

2.  The veteran's DD Form 214 reflects that the separation 
authority was "AR 635-200;" the separation code was "MDF;" 
and the narrative reason for separation was "Pregnancy."

3.  The term of enlistment was at least 3 years and the 
separation was voluntary due to pregnancy.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.





CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, the appellant was notified of VCAA in March 
2006.

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. 
§ 21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons:  (i) For a service-connected disability, 
or (ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C. 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty of an obligated 
period of active duty that is less than three years, or (B) 
After completing 30 continuous months of active duty of an 
obligated period of active duty that is at least three years, 
or (v) Involuntarily for the convenience of the government as 
a result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. § 
3018A.  As noted below, however, the veteran was not 
involuntarily discharged so benefits may not be awarded under 
these provisions.

Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.

The veteran served on active duty from March 10, 1998 to 
April 25, 2000.  The veteran was discharged on April 25, 
2000, with 2 years, 1 month, and 16 days of service.

The veteran's DD Form 214 reflects that the separation 
authority was "AR 635-200;" the separation code was "MDF;" 
and the narrative reason for separation was "Pregnancy."  The 
separation authority and separation code are indicative of a 
voluntary discharge for the reason of pregnancy.  Information 
from the Department of Defense (DOD) reflects that the 
discharge was for a convenience of the Government.  

The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.

There is conflicting information regarding the veteran's term 
of enlistment.  

The veteran's Form DD-214 identifies her completion of 
continuous active service of two years, one month, and 16 
days, and also states that she did not complete her first 
full term of service.  Documentation of record from DOD 
reflects that her term of enlistment was three years.  
However, information received from the service department 
shows that that her term of enlistment was 6 years.  

The veteran avers that at the time of her service discharge, 
steps were taken to ensure that she would complete the 
necessary period of active service so that she would be 
eligible for educational assistance thereafter.  She contends 
that her term of enlistment was 2 years.  

It is unclear if the term of enlistment was 3 years or 6 
years.  However, the information from the appropriate sources 
shows that it was 3 years, at a minimum.  Although the 
veteran states that it was 2 years, this assertion is 
unsupported.  She has not submitted any evidence to show that 
this was the case.  In March 2006, she was requested to 
submit a copy of her service dates and term of enlistment 
documentation.  She did not do so.  If a claimant wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).

VA has made all attempts to obtain the information and she 
has been so notified.  The information available shows a term 
of enlistment of at least 3 years.  

The veteran served for less than 3 years on active duty.  Her 
term of enlistment was at least 3 years.  Thus, she did not 
serve for at least three years of continuous active duty to 
qualify per 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).

However, as noted above, the veteran might still be eligible 
if she was discharged due to service-connected disability, a 
pre-existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty; or for 
the convenience of the Government, with not less than 30 
months of continuous active duty if the obligated period of 
active duty of the individual was at least 3 years or not 
less than 20 months if the obligated period of active duty 
was 2 years; or was discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

The veteran does not meet the cited criteria.  The veteran 
was not discharged due to service-connected disability, a 
pre-existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty.  She was 
discharged for the convenience of the Government, but she had 
less than 30 months of continuous active duty as her 
obligated period of active duty was at least 3 years.  She 
was not discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.  

The veteran does not have the requisite active service for 
Chapter 30 educational benefits.  The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the veteran's claim must be denied.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


